Citation Nr: 1640547	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic retinopathy from January 31, 2008, to September 24, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1970.

This matter originates from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal has been certified to the Board of Veterans' Appeals (Board) by the RO in Los Angeles, California.  This matter was previously before the Board in January 2015, when it was remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The issue of entitlement to an increased evaluation for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability for VA purposes.

2.  The Veteran's right ear hearing loss manifests in no more than Level I hearing acuity. 





CONCLUSIONS OF LAW

1.  The Veteran does not have a current left ear hearing loss disability for VA purposes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated November 2007. The Veteran was notified of the evidence needed to substantiate a  claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA audiological examinations in August 2008 and December 2015.  As the examinations and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by adequate supporting rationale, the Board finds that the examinations and opinions are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In January 2015, the Board remanded the Veteran's claims in order for the AOJ to request outstanding records, and to secure VA examinations to determine the nature and etiology of any left ear hearing loss disability, and to determine the current severity of the Veteran's right ear hearing loss.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

Service Connection

The Veteran asserts that in-service military noise exposure, which he experienced in Vietnam, resulted in a current left ear hearing loss disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the record, an August 2008 VA examination revealed the following puretone thresholds (in decibels) for the left ear: 5 at 1000 Hz, 5 at 2000 Hz, 15 at 3000 Hz, and 15 at 4000 Hz.  The Veteran's speech discrimination score for the left ear was 96 percent.  A second VA examination in December 2015 VA revealed the following puretone thresholds for the left ear: 10 at 1000 Hz, 5 at 2000 Hz, 25 at 3000 Hz, and 25 at 4000 Hz. The Veteran's speech discrimination score for the left ear was 98 percent.

The Board has reviewed all of the Veteran's treatment reports of record.  None of the reports contain specific puretone threshold or speech discrimination scores, or otherwise specify that the Veteran's left ear hearing loss is objectively worse in severity than documented by either VA examiner. 

Based on the evidence of record, the Veteran does not meet the requirements of a current left ear hearing loss disability for VA purposes.  There is no competent evidence at any time throughout the appeal period that the auditory threshold of the Veteran's left ear is 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels or greater in at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Likewise his speech recognition scores are not less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges the Veteran's statements that he was exposed to repeated explosions from bombs, shells, and other munitions while serving in Vietnam.  The Board also acknowledges the Veteran experiences some left ear hearing loss symptoms.  However, as the current disability requirement has not been met, entitlement to service connection for a left ear hearing loss disability may not be granted, and the Board need not address the remaining requirements necessary to establish service connection.  

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for service connection, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran was granted a noncompensable initial evaluation for service-connected right ear hearing loss.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).
Turning to the record, an August 2008 VA examination revealed the following puretone thresholds (in decibels) for the right ear: 10 at 1000 Hz, 10 at 2000 Hz, 40 at 3000 Hz, and 70 at 4000 Hz, for an average of 32.50.  The Veteran's speech discrimination score for the right ear was 96 percent.  A second VA examination in December 2015 VA revealed the following puretone thresholds for the right ear: 15 at 1000 Hz, 15 at 2000 Hz, 60 at 3000 Hz, and 90 at 4000 Hz, for an average of 45.  The Veteran's speech discrimination score for the right ear was 98 percent.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear.  See 38 C.F.R. § 4.86(a).  As noted above, a numeric designation of hearing impairment of I is used for the Veteran's non-service connected left ear.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

Finally, the Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See 38 U.S.C.A. § 1155.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher schedular evaluation is not warranted.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's hearing loss, including all of the symptoms referenced above, are contemplated by the schedular criteria set forth in the applicable Diagnostic Codes.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455 .

Here, the record contains a description of the Veteran's subjective complaints, including the December 2015 examiner's report that the Veteran's hearing loss affects his ability to locate where a sound source is originating from and that his sound orientation is confused.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability ratings.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Finally, the Board recognizes entitlement to a total disability evaluation is potentially an issue to be considered when rating a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  In this case, however, the Veteran is already in receipt of a TDIU effective March 1, 2008.  The record does not establish, and the Veteran has not contended, that he was unable to work prior to March 1, 2008, solely as a result of his right ear hearing loss.  Hence further consideration of the issue of TDIU is not warranted in this case.

ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial compensable evaluation for right ear hearing loss is denied.


REMAND

A remand is necessary in order to obtain an addendum opinion clarifying the findings of the December 2015 VA eye examination.  At that examination, in addition to service-connected diabetic retinopathy, the examiner diagnosed non-service-connected glaucoma, cataracts, and posterior vitreous detachment (PVD) bilaterally.  Although the examiner indicated that neither the glaucoma nor cataracts result in visual impairment, the examiner did not indicate whether non-service-connected PVD results in visual impairment.   This information is necessary in order to determine the extent of the Veteran's visual impairment attributable to service-connected diabetic retinopathy, and non-service-connected PVD (if any), or, whether any visual impairment due to PVD is a manifestation of the Veteran's diabetic retinopathy.  Additionally, the Board notes that the examiner indicated that the Veteran's PVD was an "other eye condition[], pertinent physical finding[], complication[], sign[], and/or symptom[] related to the condition at hand[.]"

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the examiner who performed the December 2015 VA eye examination.  If the examiner is not available, an opinion should be obtained from an appropriate medical professional after a review of the entire claims file.  If it is determined that a new eye examination is necessary, one should be scheduled.  

The examiner should indicate whether the Veteran's bilateral posterior vitreous detachment (PVD) results in any visual impairment.  If so, the examiner should fully explain the extent to which the Veteran's vision is impaired due to PVD, and whether such impairment is a manifestation of the Veteran's service-connected diabetic retinopathy.  If the examiner determines the Veteran's PVD results in visual impairment but such impairment is not a manifestation of service-connected diabetic retinopathy, the examiner should describe the amount of visual impairment solely attributable to diabetic retinopathy and the amount of visual impairment solely attributable to PVD, to the extent possible.  Finally, if the Veteran's PVD is related to or a manifestation of the Veteran's service-connected diabetic retinopathy, the examiner should describe any additional symptomatology attributable to the Veteran's PVD.  If such information may not be ascertained, the examiner should fully explain why. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


